Exhibit 10.6

 

STOCK PURCHASE AGREEMENT

 

This Stock Purchase Agreement (this “Agreement”) is made as of September 26,
2003, by and between First Consulting Group, Inc., a Delaware corporation (the
“Company”), and New York and Presbyterian Hospital (“Seller”).  The Company and
Seller are collectively referred to herein as the “parties.”

 

RECITALS

 

A.                                   The Company desires to purchase the
outstanding minority interests held in FCG Management Services, LLC (“FCGMS”) by
Seller and the Trustees of the University of Pennsylvania, Owner and Operator of
the University of Pennsylvania Health System.

 

B.                                     Seller owns 159 Class B Units of FCGMS
(collectively, the “Units”),

 

C.                                     Seller desires to sell to the Company,
and the Company desires to purchase from Seller, the Units for consideration
consisting of One Million (1,000,000) restricted shares of the Company’s common
stock (the “Shares”).

 

D.                                    The Shares delivered by the Company to
Seller under this Agreement shall be subject to certain market stand-off and
resale restrictions set forth in Section 4 of this Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises and the mutual promises herein
made, and in consideration of the representations, warranties, and covenants
herein contained, the Company and Seller agree as follows:

 


1.                                      PURCHASE AND SALE OF THE UNITS.

 

ON AND SUBJECT TO THE TERMS AND CONDITIONS OF THIS AGREEMENT, THE COMPANY AGREES
TO PURCHASE FROM SELLER, AND SELLER AGREES TO SELL TO THE COMPANY, THE UNITS. 
IN CONSIDERATION OF THE FOREGOING, THE COMPANY AGREES TO ISSUE THE SHARES TO
SELLER.

 


2.                                      CLOSING.

 

THE CLOSING (THE “CLOSING”) OF THE TRANSACTION SHALL OCCUR CONCURRENTLY WITH THE
EXECUTION OF THIS AGREEMENT, OR AT SUCH OTHER TIME MUTUALLY AGREEABLE TO THE
PARTIES.  AT THE CLOSING, THE SELLER SHALL DELIVER TO THE COMPANY (I) A DULY
EXECUTED STOCK POWER FOR TRANSFER OF THE UNITS TO THE COMPANY; AND (II) A DULY
EXECUTED COPY OF THIS AGREEMENT.  AT THE CLOSING, THE COMPANY SHALL DELIVER TO
THE SELLER (I) A SHARE CERTIFICATE REPRESENTING THE SHARES; AND (II) A DULY
EXECUTED COPY OF THIS AGREEMENT.  EFFECTIVE WITH THE CLOSING, SELLER SHALL CEASE
TO BE A “MEMBER” OF FCGMS.

 


3.                                      REPRESENTATIONS AND WARRANTIES.


 

(A)                                  REPRESENTATIONS AND WARRANTIES OF SELLER. 
SELLER REPRESENTS AND WARRANTS TO THE COMPANY AS FOLLOWS:

 

(i)                                     Authorization of Transaction.  All
corporate action on the part of the Seller and its officers and directors
necessary for the authorization, execution and delivery of this Agreement and
the performance of all obligations of the Seller hereunder has been taken.  This
Agreement has been duly executed and delivered by the Seller and constitutes a
valid and legally

 

--------------------------------------------------------------------------------


 

binding obligation of the Seller, enforceable in accordance with its terms,
except (i) as limited by applicable bankruptcy, insolvency, reorganization,
moratorium and other laws of general application affecting enforcement of
creditors’ rights generally, and (ii) as limited by laws relating to the
availability of specific performance, injunctive relief or other equitable
remedies.

 

(ii)                                  Noncontravention.  Neither the execution
and the delivery of this Agreement, nor the consummation of the transactions
contemplated hereby, will conflict with, result in a breach of, or constitute a
default under, any agreement to which Seller is a party.

 

(iii)                               Brokers’ Fees.  Seller has no liability or
obligation to pay any fees or commissions to any broker, finder, or agent with
respect to the transactions contemplated by this Agreement for which the Company
could become liable or obligated.

 

(iv)                              Units.  Seller is the sole beneficial holder
and record holder of the Units, and has good and marketable title to the Units,
free and clear of any and all covenants, conditions, restrictions, liens,
security interests and claims, other than those arising under applicable
securities laws, this Agreement and the Amended and Restated Operating Agreement
of FCG Management Services, LLC (the “Operating Agreement”).  Subject to the
terms of the Operating Agreement, Seller has the absolute and unrestricted
right, power and authority to sell, transfer and assign the Units to the Company
pursuant to this Agreement.  The sale of the Units is not subject to any right
of first refusal or offer, right of co-sale or other right restricting or
otherwise encumbering the Units included in any agreement to which Seller is a
party, except for the Operating Agreement.  Upon payment for, and delivery of,
the Units in accordance with the terms of this Agreement, good and marketable
title to the Units, free and clear of any liens, claims, encumbrances, security
interests or other adverse claims whatsoever will be transferred to, and vested
in, the Company.

 

(v)                                 Consents.  Seller has made, filed, given or
obtained (a) all consents, approvals or authorizations of, expiration or
termination of any waiting period requirements of, or filings, registrations,
qualifications, declarations or designations with or by any governmental or
political subdivision or department thereof, any governmental regulatory body,
commission, board, bureau, agency or instrumentality, or any court or arbitrator
or alternative dispute resolution body, in each case whether domestic or
foreign, federal, state or local (“Governmental Authority”) that are required
prior to the Closing to be made, filed, given or obtained by Seller or
controlling persons with, to or from any Governmental Authority in connection
with this Agreement and (b) all consents, approvals and waivers required prior
to the Closing to be given by, or obtained from, any person or entity to or by
Seller in connection with the consummation of the Agreement, the failure of
which would reasonably be expected to have a material adverse effect on Seller,
prevent or impair the ability of Seller to perform any of its obligations under
this Agreement or delay, prevent or impair the consummation of any of the
transactions contemplated by this Agreement.

 

(vi)                              Information.  Seller has been afforded the
opportunity (A) to ask such questions as Seller deemed necessary of, and to
receive answers from, representatives of the Company concerning the operations
and prospects of the Company and (B) to obtain such additional information which
the Company possesses or can acquire that Seller deems necessary or appropriate
to receive to form a decision on whether to enter into this transaction,
including, but not limited to, information that can be found in the Company’s
public filings.

 

2

--------------------------------------------------------------------------------


 

(vii)                           Experience.  Seller hereby represents and
warrants that it has such knowledge and experience in financial and business
matters that it is capable of evaluating the merits and risks of selling the
Units.

 

(viii)                        General Solicitation.  Seller, nor any person
acting on Seller’s behalf, has offered or sold any of the Units by any form of
general solicitation or general advertising.

 

(ix)                                Purchase Entirely for Own Account. This
Agreement is made with the Seller in reliance upon the Seller’s representation
to the Company, which by the Seller’s execution of this Agreement the Seller
hereby confirms, that the Shares to be received by the Seller will be acquired
for investment for the Seller’s own account, not as a nominee or agent, and not
with a view to the resale or distribution of any part thereof, and that the
Seller has no present intention of selling, granting any participation in or
otherwise distributing the same.  By executing this Agreement, the Seller
further represents that the Seller does not have any contract, undertaking,
agreement or arrangement with any person to sell, transfer or grant
participations to the person or to any third person, with respect to any of the
Shares.

 

(x)                                   Accredited Seller. The Seller is an
“accredited investor” within the meaning of Securities and Exchange Commission
(“SEC”) Rule 501 of Regulation D, as presently in effect.

 

(xi)                                Restricted Securities. The Seller
understands that the Shares are characterized as “restricted securities” under
the federal securities laws inasmuch as they are being acquired from the Company
in a transaction not involving a public offering and that under such laws and
applicable regulations such Shares may be resold without registration under the
Securities Act of 1933, as amended (the “Securities Act”) only in certain
limited circumstances and subject to the terms of Section 4 of this Agreement. 
In the absence of an effective registration statement covering the Shares or an
available exemption from registration under the Securities Act, the Shares must
be held indefinitely.  In this regard, the Seller represents that it is familiar
with SEC Rule 144, as presently in effect, and understands the resale
limitations imposed thereby and by the Securities Act.

 

(xii)                             Further Limitations on Disposition.  Without
in any way limiting the representations set forth above, the Seller further
agrees until the expiration of the Lock-Up Period (as defined in Section 4 of
this Agreement) not to make any disposition of all or any portion of the Shares
unless such transferee is an affiliate of Seller (an “Affiliate”) and such
Affiliate has agreed in writing for the benefit of the Company to be bound by
this Agreement,  including, without limitation, the restrictions on
transferability and resale set forth in Section 4 of this Agreement. The Seller
may not dispose of the Shares to a party other than an Affiliate unless: (i)
there is then in effect a registration statement under the Act covering such
proposed disposition and such disposition is made in accordance with such
registration statement; or (ii) the Seller shall have notified the Company of
the proposed disposition and such disposition will not require registration of
such Shares under the Securities Act.

 


(XIII)                          LEGENDS.  IT IS UNDERSTOOD THAT THE CERTIFICATES
EVIDENCING THE SHARES MAY BEAR THE FOLLOWING LEGENDS:


 


THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, (THE “ACT”), OR QUALIFIED UNDER THE SECURITIES LAWS
OF ANY STATE, AND MAY


 


3

--------------------------------------------------------------------------------



 


NOT BE SOLD, ASSIGNED, TRANSFERRED, PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED
OF IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT AND
QUALIFICATION UNDER APPLICABLE STATE SECURITIES LAWS, OR AN EXEMPTION FROM SUCH
REQUIREMENTS.


 


THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS ON
TRANSFERABILITY AND RESALE, INCLUDING A LOCK-UP PERIOD THAT EXPIRES ON
JANUARY 1, 2007, AS SET FORTH IN THE TERMS AND CONDITIONS OF A STOCK PURCHASE
AGREEMENT BETWEEN THE COMPANY AND THE ORIGINAL HOLDER OF THESE SECURITIES, A
COPY OF WHICH IS ON FILE WITH THE SECRETARY OF THE COMPANY.

 

The Company shall be obligated to reissue promptly unlegended certificates
evidencing the Shares at the request of any holder thereof if the securities
proposed to be disposed of may lawfully or pursuant to this Agreement be
disposed without registration, qualification or legend.

 

(xiv)                         No Short Positions.  Seller represents and
warrants that, as of the date hereof, it does not have a Short Position.  A
“Short Position” means Seller holding a position in the common stock of the
Company achieved through the sale of common stock in a transaction marked as a
short sale, or a position achieved though any transactions designed to have the
same economic effect (such as the purchase or sale of puts, calls or other
derivative instrument).

 

(B)                                 REPRESENTATIONS AND WARRANTIES OF THE
COMPANY.  THE COMPANY REPRESENTS AND WARRANTS TO SELLER AS FOLLOWS:

 

(i)                                     Organization of the Company.  The
Company is a corporation duly organized, validly existing, and in good standing
under the laws of the State of Delaware.

 

(ii)                                  Authorization of Transaction.  All
corporate action on the part of the Company, its officers, directors and
stockholders necessary for the authorization, execution and delivery of this
Agreement, the performance of all obligations of the Company hereunder, and the
authorization, issuance, sale and delivery of the Shares has been taken.  This
Agreement has been duly executed and delivered by the Company and constitutes a
valid and legally binding obligation of the Company, enforceable in accordance
with its terms, except (i) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, and (ii) as limited by laws relating
to the availability of specific performance, injunctive relief or other
equitable remedies.

 

(iii)                               Noncontravention.  Neither the execution and
the delivery of this Agreement, nor the consummation of the transactions
contemplated hereby, will conflict with, result in a breach of, or constitute a
default under, any agreement to which the Company is a party.

 


(IV)                              VALID ISSUANCE OF SHARES.  THE SHARES, WHEN
ISSUED, SOLD AND DELIVERED IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT FOR
THE CONSIDERATION SET FORTH HEREIN, WILL BE DULY AUTHORIZED AND DULY AND VALIDLY
ISSUED, FULLY PAID AND NONASSESSABLE AND WILL BE FREE AND

 

4

--------------------------------------------------------------------------------


 


CLEAR OF ALL CLAIMS, LIENS AND CHARGES OF THE COMPANY AND FREE OF RESTRICTIONS
ON TRANSFER, OTHER THAN RESTRICTIONS ON TRANSFER UNDER THIS AGREEMENT AND UNDER
APPLICABLE STATE AND FEDERAL SECURITIES LAWS.


 

(v)                                 Consents.  The Company has made, filed,
given or obtained (a) all consents, approvals or authorizations of, expiration
or termination of any waiting period requirements of, or filings, registrations,
qualifications, declarations or designations with or by any Governmental
Authority that are required prior to the Closing to be made, filed, given or
obtained by the Company or controlling persons with, to or from any Governmental
Authority in connection with this Agreement and (b) all consents, approvals and
waivers required prior to the Closing to be given by, or obtained from, any
person or entity to or by the Company in connection with the consummation of the
Agreement, the failure of which would reasonably be expected to have a material
adverse effect on the Company, prevent or impair the ability of the Company to
perform any of its obligations under this Agreement or delay, prevent or impair
the consummation of any of the transactions contemplated by this Agreement.

 

(vi)                              Capitalization.  As of June 27, 2003, the
authorized capital stock of the Company consisted of shares of capital stock
divided into two classes or series as follows:  (i)  50,000,000 shares of Common
Stock, of which 24,807,648 shares were outstanding on such date and (ii)
10,000,000 shares of Preferred Stock, of which none were outstanding on such
date. The Common Stock has been designated and listed on the Nasdaq National
Market.  All shares of the Company’s capital stock outstanding on the date
hereof have been duly authorized and are duly and validly issued, fully paid and
nonassessable, free from any liens created by the Company with respect to the
issuance and delivery thereof, and not subject to preemptive rights, rights of
first refusal or offer or any similar rights (whether conferred by statute,
under contract or otherwise).  As of June 27, 2003, there are outstanding
options to purchase 5,579,441 shares of Common Stock.

 


(VII)                           SEC DOCUMENTS.  THE COMPANY HAS TIMELY FILED
WITH THE SECURITIES AND EXCHANGE COMMISSION (THE “SEC”) ALL SEC DOCUMENTS (AS
HEREINAFTER DEFINED) REQUIRED TO BE FILED BY IT PURSUANT TO THE FEDERAL
SECURITIES LAWS AND THE SEC RULES AND REGULATIONS PROMULGATED THEREUNDER.  THE
SEC DOCUMENTS FILED BY THE COMPANY WERE PREPARED IN ACCORDANCE WITH, AND AS OF
THEIR RESPECTIVE FILING DATES COMPLIED IN ALL MATERIAL RESPECTS WITH THE
REQUIREMENTS OF THE SECURITIES ACT AND THE EXCHANGE ACT AND THE RULES AND
REGULATIONS OF THE SEC THEREUNDER, AS THE CASE MAY BE, AND NONE OF THE SEC
DOCUMENTS CONTAINED ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMITTED TO STATE
A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE
STATEMENTS MADE THEREIN, IN LIGHT OF THE CIRCUMSTANCES IN WHICH THEY WERE MADE,
NOT MISLEADING, EXCEPT TO THE EXTENT SUCH SEC DOCUMENTS ARE CORRECTED, UPDATED
OR SUPERSEDED BY A DOCUMENT SUBSEQUENTLY FILED WITH THE SEC.  “SEC DOCUMENTS”
MEANS EACH REPORT, SCHEDULE, FORM, STATEMENT OR OTHER DOCUMENT FILED WITH THE
SEC BY THE COMPANY PURSUANT TO SECTION 12 OR 13(A) OF THE SECURITIES EXCHANGE
ACT OF 1934, AS AMENDED (THE “EXCHANGE ACT”) OR PURSUANT TO THE SECURITIES ACT.


 


(VIII)                        FINANCIAL STATEMENTS.  THE FINANCIAL STATEMENTS OF
THE COMPANY, INCLUDING THE NOTES THERETO, INCLUDED IN THE SEC DOCUMENTS (THE
“COMPANY FINANCIAL STATEMENTS”) COMPLY IN ALL MATERIAL RESPECTS AS TO FORM WITH
APPLICABLE ACCOUNTING REQUIREMENTS AND THE PUBLISHED RULES AND REGULATIONS OF
THE SEC WITH RESPECT THERETO AND HAVE BEEN PREPARED IN ACCORDANCE WITH UNITED
STATES GENERALLY ACCEPTED ACCOUNTING PRINCIPLES (“GAAP”) CONSISTENTLY APPLIED
DURING THE PERIODS INVOLVED (EXCEPT AS MAY BE INDICATED IN THE NOTES THERETO OR,
IN THE CASE OF UNAUDITED STATEMENTS, AS PERMITTED BY FORM 10-Q UNDER THE
EXCHANGE ACT) AND

 

5

--------------------------------------------------------------------------------


 


PRESENT FAIRLY THE FINANCIAL POSITION OF THE COMPANY AT THE DATES THEREOF AND
THE RESULTS OF ITS OPERATIONS AND CASH FLOWS FOR THE PERIODS THEN ENDED
(SUBJECT, IN THE CASE OF UNAUDITED FINANCIAL STATEMENTS, TO NORMAL YEAR-END
ADJUSTMENTS).  THERE HAS BEEN NO CHANGE IN THE COMPANY’S ACCOUNTING POLICIES
EXCEPT AS DESCRIBED IN THE NOTES TO THE COMPANY FINANCIAL STATEMENTS.  EXCEPT AS
REFLECTED OR RESERVED AGAINST IN THE COMPANY FINANCIAL STATEMENTS, THE COMPANY
HAS NO MATERIAL LIABILITIES OR OTHER OBLIGATIONS, EXCEPT FOR LIABILITIES AND
OBLIGATIONS (I) INCURRED IN THE ORDINARY COURSE OF BUSINESS SINCE THE DATE OF
THE MOST RECENT COMPANY FINANCIAL STATEMENTS OR (II) THAT WOULD NOT BE REQUIRED
TO BE REFLECTED OR RESERVED AGAINST IN THE BALANCE SHEET OF THE COMPANY PREPARED
IN ACCORDANCE WITH GAAP.


 

(ix)                                Compliance with Laws.  The Company has
complied with, is not in violation of, and has not received any notices of
violation with respect to, any federal, state, local or foreign statute, law or
regulation with respect to the conduct of its business, or the ownership or
operation of its business, except for such violations or failures to comply
which would neither reasonably be expected to have a material adverse effect on
the Company nor prevent or impair the ability of the Company to perform any of
its obligations under this Agreement and delay, impair or prevent the
consummation of any transactions contemplated by this Agreement. As of the date
hereof, the Company has not received notice of any pending investigation of the
Company by the SEC.

 

(x)                                   Actions; Suits; Proceedings.  Except as
otherwise described in the Company’s SEC Documents, no action, suit or
proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving the Company or its property is pending, or to the best
knowledge of the Company, threatened that would reasonably be expected to (i)
have a material adverse effect on the Company, (ii) prevent or impair the
ability of the Company to perform any of its obligations under this Agreement,
or (iii) delay, prevent or impair the consummation of any of the transactions
contemplated by this Agreement.

 

(xi)                                Offering.  Subject in part to the truth and
accuracy of Seller’s representations and warranties set forth in Section 3(a) of
this Agreement, the offer, sale and issuance of the Shares as contemplated by
this Agreement is and will be exempt from the registration requirements of the
Securities Act and any applicable state securities laws, and neither the Company
nor any authorized agent acting on its behalf has taken or will take any action
hereafter that would cause the loss of such exemption.

 


4.                                      COVENANTS.

 

The parties agree as follows with respect to the period following the Closing:

 

(A)                                  GENERAL.  IN CASE AT ANY TIME AFTER THE
CLOSING ANY FURTHER ACTION IS NECESSARY OR DESIRABLE TO CARRY OUT THE PURPOSES
OF THIS AGREEMENT, THE PARTIES AGREE TO TAKE SUCH FURTHER ACTION (INCLUDING THE
EXECUTION AND DELIVERY OF SUCH FURTHER INSTRUMENTS AND DOCUMENTS) AS ANY OTHER
PARTY REASONABLY MAY REQUEST. 

 

(B)                                 CONFIDENTIALITY.  EACH PARTY WILL MAINTAIN
IN CONFIDENCE, AND WILL CAUSE ITS DIRECTORS, OFFICERS, EMPLOYEES, AGENTS AND
ADVISORS TO MAINTAIN IN CONFIDENCE, AND NOT USE TO THE DETRIMENT OF THE OTHER
PARTY, ANY WRITTEN, ORAL OR OTHER INFORMATION OBTAINED IN CONFIDENCE FROM THE
OTHER PARTY IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY, UNLESS (I) SUCH INFORMATION IS ALREADY KNOWN TO SUCH PARTY OR TO OTHERS
NOT BOUND BY A DUTY OF CONFIDENTIALITY OR SUCH INFORMATION BECOMES PUBLICLY
AVAILABLE THROUGH NO FAULT OF SUCH PARTY, (II) THE USE OF SUCH INFORMATION IS
NECESSARY OR

 

6

--------------------------------------------------------------------------------


 

APPROPRIATE IN MAKING ANY FILING WITH OR OBTAINING ANY CONSENT OR APPROVAL OF
ANY GOVERNMENTAL BODY OR AGENCY REQUIRED FOR THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, OR (III) THE FURNISHING OR USE OF
SUCH INFORMATION IS REQUIRED BY LEGAL PROCEEDINGS.

 

(c)                                  Market Stand-Off Provisions and
Restrictions on Transfer and Resale of the Shares.  Until January 1, 2007,
Seller hereby agrees that it shall not Transfer (as defined below) the
Shares(the “Lock-Up Period”).  Upon expiration of the Lock-Up Period, Seller
shall be able to Transfer the Shares; provided that, any Transfer of the Shares
by Seller shall be subject to the resale restrictions established for an
“affiliate” under Rule 144(e) (or its then-current analogous provision),
regardless of whether Seller is then an “affiliate” of the Company or whether
Rule 144(k) (or its then-current analogous provision) is available for resale of
the Shares.    The foregoing restrictions shall not apply to any Transfer
pursuant to (i) a bona fide underwritten public offering registered under the
Securities Act; (ii) a merger, consolidation or reorganization of the Company or
a recapitalization of any equity securities of the Company; (iii) a self-tender,
tender or exchange offer; or (iv) Section 3(a)(xii) of this Agreement to effect
a transfer to an Affiliate. For purposes of this paragraph, a “Transfer” shall
mean any pledge, transfer, sale, offer to sell, making any short sale of,
granting any option for the purchase of, or entering into any hedging or similar
transaction with the same economic effect as a sale of the Shares.

 


5.                                      MISCELLANEOUS.


 

(A)                                  COUNSEL.  THE PARTIES HAVE HAD THE
OPPORTUNITY TO CONSULT WITH COUNSEL IN CONNECTION WITH THIS AGREEMENT AND THE
MATTERS RELATED THERETO.

 

(B)                                 EXPENSE.  EACH PARTY TO THIS AGREEMENT WILL
BEAR ITS RESPECTIVE EXPENSES INCURRED IN CONNECTION WITH THE PREPARATION,
EXECUTION AND PERFORMANCE OF THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED
HEREBY, INCLUDING ALL FEES AND EXPENSES OF AGENTS, REPRESENTATIVES, COUNSEL AND
ACCOUNTANTS.

 

(C)                                  NOTICES.  ALL NOTICES, REQUESTS, DEMANDS
AND OTHER COMMUNICATIONS WHICH ARE REQUIRED OR MAY BE GIVEN UNDER THIS AGREEMENT
SHALL BE IN WRITING AND SHALL BE DEEMED TO HAVE BEEN DULY GIVEN WHEN RECEIVED IF
PERSONALLY DELIVERED; WHEN TRANSMITTED IF TRANSMITTED BY TELECOPY, ELECTRONIC OR
DIGITAL TRANSMISSION METHOD; THE DAY AFTER IT IS SENT, IF SENT FOR NEXT DAY
DELIVERY TO A DOMESTIC ADDRESS BY RECOGNIZED OVERNIGHT DELIVERY SERVICE (E.G.,
FEDERAL EXPRESS); AND UPON RECEIPT, IF SENT BY CERTIFIED OR REGISTERED MAIL,
RETURN RECEIPT REQUESTED.  IN EACH CASE NOTICE SHALL BE SENT TO (I) THE COMPANY
AT ITS CORPORATE OFFICE IN LONG BEACH, CALIFORNIA (ATTN: GENERAL COUNSEL); OR
(II) THE SELLER AT THE ADDRESS SET FORTH ON THE SIGNATURE PAGE HERETO; OR (III)
SUCH OTHER PLACE AND WITH SUCH OTHER COPIES AS EITHER PARTY MAY DESIGNATE AS TO
ITSELF BY WRITTEN NOTICE TO THE OTHERS.

 

(D)                                 ENTIRE AGREEMENT.  THIS AGREEMENT (INCLUDING
THE DOCUMENTS REFERRED TO HEREIN) CONSTITUTES THE ENTIRE AGREEMENT AMONG THE
PARTIES AND SUPERSEDES ANY PRIOR UNDERSTANDINGS, AGREEMENTS OR REPRESENTATIONS
BY OR AMONG THE PARTIES, WRITTEN OR ORAL, TO THE EXTENT THEY RELATED IN ANY WAY
TO THE SUBJECT MATTER HEREOF.

 

(E)                                  ENFORCEMENT OF THIS AGREEMENT.  THE PARTIES
HERETO AGREE THAT IRREPARABLE DAMAGE WOULD OCCUR IN THE EVENT THAT ANY OF THE
PROVISIONS OF THIS AGREEMENT WERE NOT PERFORMED IN ACCORDANCE WITH ITS SPECIFIC
TERMS OR WAS OTHERWISE BREACHED.  IT IS ACCORDINGLY AGREED THAT THE PARTIES
SHALL BE ENTITLED TO AN INJUNCTION OR INJUNCTIONS TO PREVENT BREACHES OF THIS
AGREEMENT AND TO ENFORCE SPECIFICALLY THE TERMS AND PROVISIONS HEREOF, THIS
BEING IN ADDITION TO ANY OTHER REMEDY TO WHICH THEY ARE ENTITLED AT LAW OR IN
EQUITY.

 

7

--------------------------------------------------------------------------------


 

(F)                                    SUCCESSION AND ASSIGNMENT.  THIS
AGREEMENT SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES NAMED
HEREIN AND THEIR RESPECTIVE SUCCESSORS AND PERMITTED ASSIGNS.  NO PARTY MAY
ASSIGN EITHER THIS AGREEMENT OR ANY OF ITS RIGHTS, INTERESTS, OR OBLIGATIONS
HEREUNDER WITHOUT THE PRIOR WRITTEN APPROVAL OF THE OTHER PARTY.

 

(G)                                 COUNTERPARTS.  THIS AGREEMENT MAY BE
EXECUTED IN ONE OR MORE COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL
BUT ALL OF WHICH TOGETHER WILL CONSTITUTE ONE AND THE SAME INSTRUMENT.

 

(H)                                 HEADINGS.  THE SECTION HEADINGS CONTAINED IN
THIS AGREEMENT ARE INSERTED FOR CONVENIENCE ONLY AND SHALL NOT AFFECT IN ANY WAY
THE MEANING OR INTERPRETATION OF THIS AGREEMENT.

 

(I)                                     GOVERNING LAW.  THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE DOMESTIC LAWS OF THE STATE OF
NEW YORK, WITHOUT GIVING EFFECT TO THE CHOICE OR CONFLICT OF LAW PRINCIPLES
THEREOF.

 

(J)                                     AMENDMENTS AND WAIVERS.  NO AMENDMENT OF
ANY PROVISION OF THIS AGREEMENT SHALL BE VALID UNLESS THE SAME SHALL BE IN
WRITING AND SIGNED BY THE COMPANY AND SELLER.  NO WAIVER BY ANY PARTY OF ANY
DEFAULT, MISREPRESENTATION, OR BREACH OF WARRANTY OR COVENANT HEREUNDER, WHETHER
INTENTIONAL OR NOT, SHALL BE DEEMED TO EXTEND TO ANY PRIOR OR SUBSEQUENT
DEFAULT, MISREPRESENTATION OR BREACH OF WARRANTY OR COVENANT HEREUNDER OR AFFECT
IN ANY WAY ANY RIGHTS ARISING BY VIRTUE OF ANY PRIOR OR SUBSEQUENT SUCH
OCCURRENCE.

 

(K)                                  SEVERABILITY.  ANY TERM OR PROVISION OF
THIS AGREEMENT THAT IS INVALID OR UNENFORCEABLE IN ANY SITUATION IN ANY
JURISDICTION SHALL NOT AFFECT THE VALIDITY OR ENFORCEABILITY OF THE REMAINING
TERMS AND PROVISIONS HEREOF OR THE VALIDITY OR ENFORCEABILITY OF THE OFFENDING
TERM OR PROVISION IN ANY OTHER SITUATION OR IN ANY OTHER JURISDICTION.

 

(L)                                     SURVIVAL.  THE REPRESENTATIONS AND
WARRANTIES OF THE PARTIES CONTAINED HEREIN SHALL SURVIVE THE CLOSING AND
CONTINUE IN FULL FORCE AND EFFECT THEREAFTER.

 

[SIGNATURE PAGE FOLLOWS]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, THE PARTIES HERETO HAVE EXECUTED AND DELIVERED THIS
AGREEMENT AS OF THE DATE FIRST ABOVE WRITTEN.

 

FIRST CONSULTING GROUP, INC.,
a Delaware corporation 

NEW YORK AND PRESBYTERIAN HOSPITAL

 

 

 

 

 

 

By:

 

 

By:

 

 

Name:

 

 

Name:

 

 

Title:

 

 

Title:

 

 

 

9

--------------------------------------------------------------------------------